Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2018/022335, filed March 14, 2018, which claims benefit of provisional application 62/472715, filed March 17, 2017.  Claims 1-15 are pending in this application and examined on the merits herein.  

Claim Objections
Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not depend from another multiple dependent claim.  See MPEP § 608.01(n).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yukio et al. (Foreign patent publication JPH09-169645, reference included with PTO-892) in view of Bozzay et al. (Reference included with PTO-892)
The claimed invention is directed to a process of extracting an esterified cellulose ether from a solution comprising contacting the solution with an aqueous liquid, so as to cause the esterified cellulose ether to precipitate, and then isolating the precipitated esterified cellulose, further requiring a step of dispersing or suspending a particulate silicon or metal oxide in the reaction product mixture before or during the step of contacting with the aqueous liquid.  While the claims further describe the 
Yukio et al. discloses an ibudlast-containing sustained release preparation. (paragraph 1) The sustained release preparation comprises an inner core granule containing ibudlast, a specific binder, and a carrier fine powder. (paragraph 7) The binder can be for example hydroxypropyl methyl cellulose acetate succinate, or hydroxypropylmethylcellulose phthalate. (paragraph 9) The carrier fine powder can be silicon dioxide. (paragraph 10) Examples 1 (paragraph 14) and 3 (paragraph 16) disclose specific preparations of core granules comprising polymers and fine powders falling within the scope of those used in the instantly claimed process, using amounts of polymer and silica falling within the scope of claims 5-6.  Yukio et al. does not disclose a process or making the disclosed core granules comprising the steps recited in the instant claims.
Bozzay et al. discloses a method of making spherical microgranules using a drop technique. (p. 5 third paragraph) This method comprises mixing an active agent, a filler, a polymer, and a solvent to form a paste, and then dropping the paste into a precipitating bath of a solvent which causes the polymer to precipitate. (p. 6 fourth-eighth paragraphs) The resulting spherical microgranules were separated from the bath and dried. (p. 6 last paragraph) These steps of dropping the mixture into a bath and separating the precipitated microgranules are seen to meet the limitations of steps (i) and (ii) recited in the instant claims.  Furthermore the fillers used included Areosil, which is a silicon dioxide which can meet the limitation of the oxide added before step (i). (p. 9 first paragraph) Polymers used in the method included ethylcellulose and cellulose acetate. (p. 9 second paragraph)
It would have been obvious to make inner core granules according to Yukio et al. containing for example hydroxypropyl methylcellulose acetate succinate and silicon dioxide, by a method comprising a 
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-7, 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Foreign patent application CN102600076, reference and English machine translation included with PTO-892)
The claimed invention is directed to a process of extracting an esterified cellulose ether from a solution comprising contacting the solution with an aqueous liquid, so as to cause the esterified cellulose ether to precipitate, and then isolating the precipitated esterified cellulose, further requiring a step of dispersing or suspending a particulate silicon or metal oxide in the reaction product mixture before or during the step of contacting with the aqueous liquid.  While the claims further describe the method as recovering the esterified cellulose ether from a reaction product mixture resulting from a particular chemical reaction, this proviso does not clearly describe a method step or require the presence of certain elements in the initial mixture other than the cellulose-ether-ester and the solvent.  Therefore it is not seen as imparting further meaningful structural limitations into the initial mixture.
	Sun et al. discloses a method of making a solid self-microemulsion microparticle of cyclosporin A by spherulite granulation. (paragraph 5) In this method the cyclosporine A is mixed with additives, added to a solution which is a poor solvent, and stirred to produce microspheres which are then collected from the solvent. (paragraph 10) The poor solvent is preferably water. (paragraph 15) Specific polymers described for use in the composition include hypromellose (hydroxypropylmethylcellulose) acetate succinate as a self-microemulsion polymer and silica as a dispersion carrier. (paragraph 17) In 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a self-emulsifying cyclosporine composition according to the method described by Sun et al. using hydroxypropylmethyl cellulose acetate succinate as the self-microemulsification polymer and silica as the dispersion carrier.  One of ordinary skill in the art would have been motivated to use these specific compound sand would have reasonably expected success in doing so because they are among the compounds described by Sun et al. as usable in this method.
Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukio et al. in view of Bozzay et al. as applied to claims 1-7, 9-11, 14, and 15 above, and further in view of Son et al. (US pre-grant publication 2014/0332708, cited in PTO-892)
The disclosures of Yukio et al. and Bozzay et al. are discussed above. Yukio et al. in view of Bozzay et al. dose not disclose a method wherein the HPMCAS polymer is made from a HPMC polymer having degrees of substitution as described in instant claim 12.  Yukio et al. in view of Bozzay et al. further does not disclose the specific synthesis steps recited in instant claim 13.
	Son et al. discloses an acetylated cellulose ether having an alkyl DS of 1-2, a hydroxyalkyl MS of 0-1, and an acetyl DS of 1-2. (p. 1 paragraph 8) The acetylated cellulose ether is prepared from a cellulose ether such as hydroxypropylmethylcellulose. (p. 1 paragraph 9) Son et al. furthermore discloses 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use an acylation method and HPMC starting material as described by Son et al. to make the HPMCAS used by Yukio et al.  One of ordinary skill in the art would have been motivated to look to the prior art such as Son et al. as a source of cellulose ether-esters to use in the invention disclosed by Yukio et al.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. as applied to claims 1-7, 9-11, 14, and 15 above, and further in view of Son et al. (US pre-grant publication 2014/0332708, cited in PTO-892)
The disclosure of Son et al. are discussed above.  Sun et al. dose not disclose a method wherein the HPMCAS polymer is made from a HPMC polymer having degrees of substitution as described in instant claim 12.  Sun et al. further does not disclose the specific synthesis steps recited in instant claim 13.
	Son et al. discloses an acetylated cellulose ether having an alkyl DS of 1-2, a hydroxyalkyl MS of 0-1, and an acetyl DS of 1-2. (p. 1 paragraph 8) The acetylated cellulose ether is prepared from a 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use an acylation method and HPMC starting material as described by Son et al. to make the HPMCAS used by Sun et al.  One of ordinary skill in the art would have been motivated to look to the prior art such as Son et al. as a source of cellulose ether-esters to use in the invention disclosed by Sun et al.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/24/2021